a ga ore e xx department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division date number release date uil certified mail dear taxpayer_identification_number person to contact identification_number contact telephone number this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated june 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s you are not engaged primarily in activities which accomplish charitable educational or any other exempt purposes as required by sec_1_501_c_3_-1 your activities more than insubstantially furthered non-exempt purposes and your income inured to the benefit of private shareholders and individuals operated for the benefit of private rather than public interests as required for continued recognition of exemption pursuant to sec_1_501_c_3_-1 in addition you contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ended december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code lf you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the ' day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you qualify for tas assistance which is always if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely mary epps acting director eo examinations enclosure publication department of the treasury internal_revenue_service tax_exempt_and_government_entities_division date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_50i c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_50i c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how toappeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as ataxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file apetition in a united_states court they can however see that atax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide atelephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination and form 4621-a form_6018 publication publication letter rev catalog number 34809f schedule no or exhibit form 886-a rev january explanation of items tax identification_number year period ended name of taxpayer december 20xx issue whether c should be revoked for not operating exclusively for charitable purposes tax exempt status under internal_revenue_code irc section facts was incorporated as a not-for-profit corporation in the state of on august 20xx the organization’s purposes as stated in the articles of incorporation are exclusively charitable the specific purpose as stated in the articles is to operate an adult men’s baseball league filed form_1023 application_for recognition of exemption under sec_501 with the internal_revenue_service service on february 20xx organization activities have the following objectives a provide strong league play b operate a quality run organization that gives back to players and provides the best experience possible to including tracking stats providing prizes for season leaders playoff series championship series and all-star game c promote a healthy lifestyle d provide revenue support to area public high schools in the form of field rental fees the information submitted with the exemption application form_1023 states the organization would operate an divisions xx over and xx over with a maximum of xx players on each team a website at will provide organization and league information the league plays under the sanctions of the _ the source of financial support will be from team membership fees your first three years of operation are dollar_figurex dollar_figurexx xxx and dollar_figurexx xxx respectively supporting x to xx teams x-x teams each in age anticipated annual revenues for the service issued letter on june 20xx with an effective date of exemption under sec_501 of august 20xx this ruling also determined foundation status as a public charity under sec_509 filed form_1120 u s_corporation income_tax return for the tax_year ended december 20xx there is no record of any returns filed for subsequent years was selected for an audit for the tax_year ended december 20xx the information requested for review during this audit was a a detailed description of the activities conducted during the year under audit b astatement of revenue expenses assets and liabilities for the year under audit form 886-a rev page1 cat no 20810w department of the treasury -internal revenue service schedule no or exhibit orm begai explanation of items rev january tax identification_number year period ended name of taxpayer december 20xx c copies of board_of director meeting minutes d corporate bylaws e confirmation of return filing for the year under audit f staffing information information was provided via fax on december 20xx january 20xx and august 20xx activity during 20xx consisted of weekly games and o o o o management and supervision of league and games baseball games game annual board_of director meeting in through by x teams administrative duties and league operations are largely handled by sole board member and corporate games are run by the team managers and umpires assigned to the president ceo games with oversight by the president ceo advertised prior to the 20xx season to solicit players and teams subsequently word of mouth has been used during the tax_year ended december 20xx membership fees expenses of dollar_figurexx xxx were incurred consisting of announcement dollar_figurex xxx printing reproduction and advertising dollar_figurex xxx game balls dollar_figurex xxx game umpires dollar_figurex xxx and miscellaneous dollar_figurex xxx received gross revenues of dollar_figurexx xxx from team field rental dollar_figurex xxx game law sec_501 provides an exemption from federal_income_tax for organizations organized and operated exclusively for charitable educational and other purposes including to foster national or international amateur sports competition but only if no part of the organization's activities involves providing athletic_facilities or equipment if no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 removes the prohibition on providing athletic_facilities or equipment for a qualified_amateur_sports_organization sec_501 defines this organization as one organized and operated exclusively to foster national or international amateur sports competition if such organization is also organized and operated primarily to conduct national or international competition in sports or to support and develop amateur athletes for national or international competition in such sports sec_1_501_c_3_-1 provides that to qualify for exemption under sec_501 an organization must be both organized and operated exclusively for one or more purposes form 886-a rev page2 cat no 20810w department of the treasury -internal revenue service schedule no or exhibit form 886-a rev january explanation of items tax identification_number year period ended name of taxpayer december 20xx specified in that section if an organization fails either the organizational or the operational_test it is not exempt sec_1_501_c_3_-1 provides an organization is organized exclusively for exempt purposes under sec_501 only if its articles of organization a limit its purposes to exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that do not further one or more exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized exclusively for one or more exempt purposes if by the terms of its articles its purposes are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for exempt purposes under sec_501 unless it serves a public rather than a private interest sec_1_501_c_3_-1 states the term educational in sec_501 refers to a the instruction or training of the individual to improve or develop his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in revrul_69_175 the service ruled that a mutual benefit organization did not qualify for exemption under sec_501 where it served the private interests of its members the organization provided bus transportation to and from school for members' children the ruling reasoned that when a group of individuals associate to provide a cooperative service the organization serves the private interest of its members in revrul_77_365 1977_1_cb_192 an organization instructed persons of all ages and skill levels in a particular sport conducting clinics workshops lessons and seminars its program was open to anyone in the community the service held the organization was organized and operated for charitable purposes under sec_501 326_us_279 the supreme court discussed the meaning of the word exclusively as used in an exemption statute similar to sec_501 the court held that an organization is not organized and operated exclusively for exempt purposes if it has a single substantial nonexempt purpose in 73_tc_144 aff'd 696_f2d_757 10th cir non-acq 1980_2_cb_2 the tax_court held that an organization that promoted recreational and amateur sports was exempt as a charitable_organization under sec_501 the organization undertook form 886-a rev page3 cat no 20810w department of the treasury -internal revenue service schedule no or exhibit noi bbg th explanation of items rev january tax identification_number year period ended name of taxpayer december 20xx numerous activities to promote the sport of baseball and the court found that the purpose of promoting sports predominated over subsidiary purposes such as members' recreational or social benefit in 77_tc_1087 an organization was formed to promote a particular form of sky diving the court examined all the facts and circumstances of the case in finding that the purpose of promoting the sport was subsidiary to promoting the recreational and private interests of its members accordingly the organization did not qualify for exemption under sec_501 in the media sports league inc t c memo the tax_court ruled that an organization that sponsored sports competitions for adults in the community was not exempt under sec_501 the court found that the organization had the substantial nonexempt purpose of promoting the social and recreational interests of its members in 73_tc_717 the tax_court ruled that an organization that rented an airplane to members providing no instruction was not exempt under sec_501 the court found that any educational purpose was incidental to substantial recreational purposes the organization served and that it furthered the private interests of the members government’s position tax exempt status under sec_501 should be revoked as of january 20xx is neither organized nor operated for exempt purposes within the meaning of sec_501 has not engaged in activities that are exclusively educational charitable or fostering national or international amateur sports competition within the meaning of sec_501 the organization’s only activity is the operation of a men’s adult baseball league such activity is not educational because no program of instruction or training is provided as was provided by the organizations in revrul_77_365 and the hutchinson baseball enterprises case nor is information provided to the public under sec_1_501_c_3_-1 i b of the regulations instead like the organizations in the north american sequential sweepstakes media sports league and syrang aero club cases considered above the organization furthers the nonexempt purpose of promoting the recreational and social interests of your members this nonexempt purpose is by itself sufficient to disqualify you from exemption under the rationale of the better business bureau decision the organization’s recreational activity also does not foster national or international amateur sports competition because you provide facilities or equipment to participant members sec_501 of the code does not excuse you from meeting this limitation is not a qualified amateur sports form 886-a rev page4 cat no 20810w department of the treasury -internal revenue service schedule no or exhibit form 886-a rev january explanation of items tax identification_number year period ended name of taxpayer december 20xx organization under sec_501 since the organization’s purposes and activities are not exclusively or primarily to promote international or national sports competition recreational activities also further the substantial nonexempt purpose of furthering the private interests its members under sec_1_501_c_3_-1 of the regulations like the organizations in revrul_69_175 the syrang aero club north american sequential sweepstakes and media sports league cases members and promotes private interest not public interests provides cooperative services for your members which benefits the organization's fails the organizational_test the articles of incorporation state the specific purpose is to operate a men’s adult baseball league which is not a purpose listed under sec_501 of the code and does not constitute exempt activity under sec_501 therefore the articles do not satisfy requirements that purposes be limited to one or more exempt purposes sec_1_501_c_3_-1 articles not expressly empower the organization to engage in non-exempt activities sec_1_501_c_3_-1 and purposes not be broader than sec_501 purposes sec_1_501_c_3_-1 iv taxpayer position president ceo has indicated agreement with the proposed revocation conclusion does not meet the requirements to be exempt under sec_501 because the organization is not organized and operated exclusively for charitable or educational_purposes moreover organization funds inure to the benefit of private individuals and do not further public purposes consequently tax exempt status under sec_501 should be revoked effective january 20xx form 886-a rev pages cat no 20810w department of the treasury -internal revenue service
